Citation Nr: 1423207	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-10 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963 with additional subsequent periods of active duty for training (ACDUTRA) with the Army Reserves in August 1964 and from June 1965 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied the Veteran's claim for bilateral hearing loss.

The Veteran testified before a Veterans Law Judge in December 2010.  A transcript of the hearing is of record.

The Board remanded this case for further development in May 2012, September 2013, and January 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is likely related to his military service.  



CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24) ; 38 C.F.R. § 3.6(a).  When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Id.; 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Although certain chronic diseases such as sensorineural hearing loss may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active duty, this presumption does not apply to ACDUTRA or INACDUTRA claims.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Competent medical evidence is evidence provided to a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the absence of contemporaneous medical evidence may be weighed against the lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  

The Veteran's May 2012 VA examination demonstrates hearing loss pursuant to 38 C.F.R. § 3.385, as in both ears he had a 90 decibel threshold at 3000 Hertz and at least a 100 decibel threshold at 4000 Hertz.  

Service personnel records indicate that during the Veteran's term of ACDUTRA, the Veteran's principal duty was in artillery as an aidsman.  Further, the Veteran reported constant exposure to "loud concussive noises of Howitzer guns" without hearing protection.  As such, an in-service injury is established.

The remaining element is the existence of a nexus.  Upon the Veteran's separation from active duty, clinical evaluation of his ears was normal and an audiogram of his ears was within normal limits.  However, no hearing evaluations were conducted during the Veteran's subsequent term of ACDUTRA.

Post-service, the Veteran worked on an assembly line in a factory.  At his board hearing, he testified that he wore hearing protection.  The Veteran also denied any post-service recreational noise exposure.  VA treatment records indicate that the Veteran was first diagnosed with hearing loss in July 2006.  

At the Veteran's May 2012 audiological examination, the examiner opined that the Veteran's hearing loss is not as least as likely as not caused by or a result of an event in military service due to the Veteran's normal audiology results at induction and separation of active duty service.  The examiner further noted that, while the Veteran denied post-military noise exposure, an audiology report dated August 2005 indicated occupational noise exposure without hearing protection and hunting years ago without hearing protection.  However, the Board notes that there is no record from August 2005 associated with the claims file.  Further, the Board issued a remand for an addendum opinion because the examiner did not address the Veteran's contention that his hearing loss was related to his noise exposure during his term of ACDUTRA.  Therefore, this opinion is afforded no probative value.

In a September 2013 addendum, the examiner noted that, "without audiograms from [the Veteran's period of ACDUTRA], it would be impossible to render an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  The Veteran has a history of post-military occupational and recreational noise exposure, which likely attributed to some of his hearing loss."   However, the Board issued a remand for clarification in January 2014, based on the fact that the examiner cited to a lack of evidence (no audiograms) instead of addressing the Veteran's in-service noise exposure.  As such, this opinion is afforded no probative value.  

In a March 2014 addendum opinion, the examiner stated that "the Veteran has a history of post-military occupational and recreational noise exposure, which more likely than not attributed to some of his hearing loss.  Therefore, it is the opinion of this examiner that the Veteran's hearing loss is not related to or caused by his military noise exposure."  Again, because the case file does not contain any evidence of post-military occupational and recreational noise exposure, and because the opinion does not address the Veteran's contentions of in-service noise exposure, this opinion is afforded little probative value.

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his period of service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.

Accordingly, after reviewing the evidence of record and resolving reasonable doubt in his favor, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's noise exposure as well as his credible post-service assertions that he has continued to experience hearing loss since his discharge from service and was not exposed to occupational or recreational noise after service.  

Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


